             Case 8:09-bk-00372-MGW        Doc 417     Filed 04/28/21     Page 1 of 8



                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

In re:
                                                         Case No.: 8:09-bk-00372-MGW
CARLOS S. GUERRERO,
                                                         Chapter 7 case
   Debtor.
_____________________________________/

                         TRUSTEE’S MOTION FOR ORDER
                      APPROVING BID AND SALE PROCEDURES

                              NOTICE OF OPPORTUNITY TO
                           OBJECT AND REQUEST FOR HEARING

     If you object to the relief requested in this paper you must file a response with the
     Clerk of the Court at Sam M. Gibbons United States Courthouse, 801 No. Florida
     Ave., Suite 555, Tampa, FL 33602, and serve a copy on the movant’s attorney, Steven
     M. Berman, Esq., 101 E. Kennedy Blvd., Suite 2800, Tampa, FL 33602, and any other
     appropriate persons within 21 days from the date of the attached proof of service, plus
     an additional three days if this paper was served on any party by U.S. Mail.

     If you file and serve a response within the time permitted, the Court will either notify
     you of a hearing date or the Court will consider the response and grant or deny the
     relief requested in this paper without a hearing. If you do not file a response within
     the time permitted, the Court will consider that you do not oppose the relief requested
     in the paper, and the Court may grant or deny the relief requested without further
     notice or hearing.

     You should read these papers carefully and discuss them with your attorney if you
     have one. If the paper is an objection to your claim in this bankruptcy case, your
     claim may be reduced, modified, or eliminated if you do not timely file and serve a
     response.


    Douglas N. Menchise, as Chapter 7 Trustee (“Trustee”), pursuant to §§ 105(a), 363, amd

365 of the Bankruptcy Code and Rules 2002, 6004, 6006, and 9007 of the Federal Rules of

Bankruptcy Procedure, hereby moves for entry of an order: (i) approving the auction, bid, and

sale procedures for the sale of the NY Property as set forth herein, (ii) scheduling a hearing




15210350v1                                      1
              Case 8:09-bk-00372-MGW        Doc 417     Filed 04/28/21    Page 2 of 8



for this Court to consider all offers to purchase the NY Property, and (iii) approving the sale

of the NY Property to the highest Succesful Bidder (as defined below).

    A. Background

                                         The Bankruptcy Case

         1.      On January 12, 2009, Carlos S. Guerrero (“Debtor”) filed his voluntary petition

for relief under Chapter 11 of the United States Bankruptcy Code (the “Petition Date”).

         2.      On October 28, 2010, Douglas N. Menchise (“Trustee”) was appointed as

Chapter 7 Trustee after the Debtor’s case was converted from Chapter 11 to Chapter 7.

         3.      The Bankruptcy case was closed on February 27, 2012.

         4.      On September 4, 2020, based upon receipt of previously undisclosed information

surrounding the Debtor’s holdings in Bavic Realty, the United States Trustee filed its Motion to

Reopen Chapter 7 Case and reappointed the Trustee to administer assets undisclosed during the

pendency of the Debtor’s bankruptcy case.

         5.      On September 8, 2020, this Court entered its Order Granting the Motion to Reopen

Chapter 7 Case.

                                         The NY Property

         6.      On June 15, 1983, the Debtor purchased the NY Property.

         7.      On May 4, 1984, the Debtor deeded the NY Property to Bavic Realty Corp.

(“Bavic”).

         8.      On October 27, 2020, the Trustee filed his Complaint for Declaratory Relief,

Turnover, and Avoidance and Recovery of Pospetition Transfers (Adv. Pro. No. 8:20-ap-557-

MGW, Doc. 1).

         9.      On November 30, 2020, this Court entered its Order Granting Trustee’s

Emergency Motion for Order Enforcing the Automatic Stay (Doc. 361), which stated that

15210350v1                                       2
             Case 8:09-bk-00372-MGW        Doc 417     Filed 04/28/21     Page 3 of 8



“on the facts sub judice there exists a prima facie case establishing that at the time the Debtor

filed for relief with this Court, the Debtor owned 100% of Bavic stock and thereby held an

interest in the real property owned by Bavic . . ..”

         10.    On December 7, 2020, this Court entered its Order Granting Trustee’s

Emergency Motion for Turnover (Doc. 363).

         11.    On February 24, 2021, the Trustee filed his Motion for Summary Judgment in

the related adversary proceeding (Adv. Pro. No. 8:20-ap-557-MGW, Doc. 31).

         12.    Given the prima facie proof of the Chapter 7 Estate’s ownership in Bavic and

consequently the NY Property, the Trustee desires to sell the NY Property and deposit the

proceeds therefrom into this Court’s registry to preserve its value to the Estate until resolution

of the adversary proceeding concerning the disposition of Bavic.

         13.    The Trustee employed CBRE as its broker for purposes of marketing and selling

the NY Property.

         14.    The Trustee and CBRE toured the property, have conducted diligence on the

property and have assessed its value at an amount significantly above the mortgage

indebtedness on the NY Property.

         15.    Even Myrna Guerrero, who asserts that she now owns Bavic, had an appraisal

for an amount significantly in excess of the mortgage indebtedness on the NY Property.

         16.    The Trustee and CBRE have garnered interest from prospective buyers of the

NY Property and conducted a walkthrough of the NY Property for all interested parties.



    B. Terms of the Sale

         17.    The Trustee has received an offer of $2,100,000 from Black Iris Capital (“Black

Iris” Or “Stalking Horse”), which currently represents the highest and best offer for the NY

15210350v1                                      3
             Case 8:09-bk-00372-MGW         Doc 417    Filed 04/28/21    Page 4 of 8



Property (“Stalking Horse Offer” or “Stalking Horse Bid” as appropriate).. However, the

Trustee is aware of several parties that are interested in making an offer on the NY Property.

         18.     The Stalking Horse will provide a 10% ($210,000) down payment within five

business days of entering into an agreement to purchase the NY Property by wire transferring

its deposit to the undersigned counsel.

         19.     The Stalking Horse has agreed to close the transaction no later than 60 days

after the entry of a Sale Order by this Court, or when approved by the Court, and will have a

30-day period to conduct and complete due diligence.

         20.     The Succesful Bidder will obtain a Trustee’s deed to the NY Property, and

agrees to take the property subject to any outstanding violations with the New York

Department of Housing and Community Renewal.

    C. Proposed Bid Procedures

         21.     The Trustee proposes that the sale of the NY Property be subject to the

submission and receipt of higher and better bids for the NY Property on the terms set forth

below, with the highest and best bid to be determined by the Trustee and subject to approval

by this Court.

         22.     Accordingly, to maximize the benefit to the estate. the Trustee requests that

this Court conduct a hearing, providing adequate notice to all interested parties, and allow

interested parties to submit bids prior to the scheduled hearing.

         23.     The Court will then consider any bids submitted in advance of the sale hearing,

along with any bids presented during the hearing, and determine the party to whom the NY

Property will be sold (the “Successful Bidder”).

         24.     The $2,100,000 Stalking Horse Offer from Black Iris will serve as the Stalking

Horse Bid.

15210350v1                                      4
             Case 8:09-bk-00372-MGW        Doc 417     Filed 04/28/21    Page 5 of 8



         25.    Any party wishing to place a bid above the stalking horse bid must provide a

$210,000 deposit (“Deposit”) by wire transferring its Deposit to the undersigned counsel and

may submit bids to the Trustee in advance of the sale hearing, or provide its Deposit in

advance of the hearing and submit a bid during the hearing.

         26.    Any offers to compete with the Stalking Horse Bid must be in a minimum

amount of $2,200,000 and should be submitted to the undersigned counsel at the time of

submission of its Deposit.

         27.    Upon any other party submitted a Competing Offer and a Deposit, they will

become a “Qualifying Bidder”.

         28.    All Qualifying Bidders shall be entitled to access to all due diligence materials

prepared or obtained by the Stalking Horse Bidder.

         29.    By the date certain this Court will set for Competing Offers and Deposits to be

submitted by Qualifying Bidders, this Court will convene a hearing to approve the highest

and best bid and the backup bid representing the two highest bids of Qualifying Bidders.

         30.    At the hearing for this Court to hear bids of the Qualifying Bidders and the

Stalking Horse Bidder, this Court should auction the NY Property off first beginning with the

Stalking Horse Bid and then moving to the highest bid of all Qualifying Bidders, soliciting

increased bids in at least $50,000 increments.

         31.    If a party other than the Stalking Horse purchases the NY Property, the Stalking

Horse Bidder will receive up to $50,000 as reimbursement for out-of-pocket due diligence

expenses.




15210350v1                                       5
                Case 8:09-bk-00372-MGW        Doc 417     Filed 04/28/21    Page 6 of 8



    D. Basis for Relief

         32.       The Trustee believes that the sale of the NY Property is in the best interest of

the Debtor’s Chapter 7 Estate and its creditors for the following reasons:

         i.     At this point, the offer received for the NY Property is approaching a fair and
         reasonable price for the property, if not already there. The $2.1 million offer received
         by the Trustee is nearly $1 million over the mortgage currently encumbering the NY
         Property and would substantially augment an otherwise depleted estate.

         ii.    The true value of the NY Property will be tested through the bid and auction
         procedures, which provide adequate market exposure and promote an open and fair
         auction process.

         iii.      The protections afforded to the Stalking Horse are fair and reasonable.


         33.       Thus, the Trustee submits that the purchase price ultimately determined by this

Court will necessarily constitute the highest and best offer for the NY Property, and will

provide a greater recovery for the Debtors’ Estate than would be provided by any other

available alternative.

         34.       This Court should, on a record created at the above auction hearing, determine

the highest and best bid and the backup bid represent the two highest bids of Qualifying

Bidders and that such Qualifying Bidders are good faith purchasers within the meaning and

effect of 11 U.S.C. 363(m).

         35.       By the time of the Closing, the Trustee and the highest and best bid and the

backup bid, representing the two highest bids of Qualifying Bidders, will have engaged in a

thorough arms-length negotiation over the terms of the sale.




15210350v1                                         6
             Case 8:09-bk-00372-MGW       Doc 417    Filed 04/28/21   Page 7 of 8



         WHEREFORE, Douglas N. Menchise, as Chapter 7 Trustee, respectfully requests

that this Court enter an Order approving the above-mentioned bid procedures, setting a

hearing to solicit and consider bids for the NY Property from all interested parties, and for

such other and further relief as this Court deems just and proper.


                                               SHUMAKER, LOOP & KENDRICK, LLP


                                               By: /s/ Steven M. Berman
                                                  Steven M. Berman, Esq.
                                                  Florida Bar No.: 856290
                                                  101 E. Kennedy Blvd., Suite 2800
                                                  Tampa, Florida 33602
                                                  sberman@shumaker.com
                                                  PH: 813.229-7600
                                                  FAX: 813.229.1660
                                                  Counsel for Ch. 7 Trustee




15210350v1                                    7
             Case 8:09-bk-00372-MGW    Doc 417     Filed 04/28/21   Page 8 of 8




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 28, 2021, the foregoing was furnished via
CM/ECF notice to all counsel of record and by U.S. Mail or E-mail to the following as
specified below:


 Debtor, Carlos S. Guerrero                      Myrna E. Guerrero
 c/o Daniel E. Etlinger                          Carlos D. Guerrero
 Jennis Morse Etlinger                           Bavic Realty Corp
 606 East Madison Street                         c/o Katie Hinton
 Tampa, FL 33602                                 McIntyre Thanasides et al.
 Via Cm/ ECF                                     500 East Kennedy Blvd., Suite 200
                                                 Tampa, FL 33602
                                                 Via Cm/ ECF

 United States Trustee - TPA, 11                 Carlos S. Guerrero
 Timberlake Annex, Suite 1200                    1324 Brighton Way
 501 E Polk Street                               Lakeland, FL 33813
 Tampa, FL 33602                                 Via US Mail
 Via US Mail
                                                 Carlos S. Guerrero
                                                 PO Box 992
                                                 Highland City, FL 33813
                                                 Via US Mail



                                                 /s/ Steven M. Berman
                                                 Steven M. Berman




15210350v1                                  8
